Filed 10/16/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 164







State of North Dakota, 		Plaintiff and Appellee



v.



George James Gleeson, 		Defendant and Appellant







No. 20010096







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.



AFFIRMED.



Per Curiam.



Wayne D. Goter of Goter Law Office, P.O. Box 1552, Bismarck, N.D. 58502-

1552, for defendant and appellant; submitted on brief.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, N.D. 58554, for plaintiff and appellee; submitted on brief.

State v. Gleeson

No. 20010096



Per Curiam.

[¶1]	George Gleeson appeals from a judgment of conviction based on a jury verdict finding him guilty of driving under suspension.  We conclude substantial evidence supports the jury's verdict of guilty. We summarily affirm under 
State v. Egan
, 1999 ND 59, 591 N.W.2d 150, and N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Carol Ronning Kapsner

Dale V. Sandstrom

Mary Muehlen Maring